Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 1 of 17 PageID #: 293
                        UNITED STATES DISTRICT COURT
                          DISTRICT OF RHODE ISLAND

                                          IN ADMIRALTY


   X NEW ENGLAND BOATWORKS, INC. and
   SHM NEB, LLC d/b/a SAFE HARBOR NEW
   ENGLAND BOATWORKS
                                                           C.A. No.: 1:20-cv-00189-MSM-PAS
                                  Plaintiffs,

          -against-

   AURORA, a 2008 67-foot Uniesse Marine SRL
   motor yacht (Official # 1209706), its engines,
   generators, electronics, tackle, tender, furnishings,
   contents, storage containers, bunkers,
   appurtenances, etc., in rem; YACHTING
   REVOLUTION, LTD., in
   personam; and MARC TRACHTENBERG, in
   personam,

                                  Defendants.


   X M & T BANK

                                  Intervenor.

                                                       X

    AMENDED ANSWER, AFFIRMATIVE DEFENSES, and COUNTERCLAIM OF
   DEFENDANTS YACHTING REVOLUTION, LTD. and MARC TRACHTENBERG
   TO COMPLAINT OF NEW ENGLAND BOATWORKS, INC. and SHM NEB, LLC
            d/b/a SAFE HARBOR NEW ENGLAND BOATWORKS

         Defendants Yachting Revolution, Ltd. and Marc Trachtenberg (collectively “Yachting

  Revolution”) as and for their Amended Answer and Counterclaim to the Complaint of Plaintiffs

  New England Boatworks, Inc. and SHM MEB, LLC, d/b/a Safe Harbor New England

  Boatworks (collectively "NEB") assert as follows:

         1. Deny the allegations contained in Paragraph 1 of the Complaint.
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 2 of 17 PageID #: 294

         2. Paragraph 2 of the Complaint is a declaration and characterization of the action

  with respect to which no response is required of Yachting Revolution. To the extent a

  response is required Yachting Revolution denies the allegations of paragraph 2.

         3. Paragraph 3 is an assertion of jurisdiction calling for a conclusion of law with

  respect to which no answer is required of Yachting Revolution. To the extent a response is

  required, Yachting Revolution denies the allegations of paragraph 3.

         4. Yachting Revolution denies that the court has "Federal Question" jurisdiction for

  the purposes stated.

         5. Paragraph 5 is an assertion of jurisdiction calling for a conclusion of law with

  respect to which no answer is required of Yachting Revolution. To the extent a response is

  required, Yachting Revolution denies the allegations of paragraph 5.

         6. Paragraph 6 is an assertion of jurisdiction calling for a conclusion of law with

  respect to which no answer is required of Yachting Revolution. To the extent a response is

  required, Yachting Revolution denies the allegations of paragraph 6.

         7. Paragraph 7 is an assertion of venue calling for a conclusion of law with respect to

  which no answer is required of Yachting Revolution. To the extent a response is required,

  Yachting Revolution denies the allegations of paragraph 7.

                                                PARTIES

         8. Yachting Revolution is without knowledge or information sufficient to form a

  belief as to the allegations of paragraph eight and therefore denies same.

         9. Yachting Revolution is without knowledge or information sufficient to form a

  belief as to the allegations of paragraph nine and therefore denies same.

         10. Yachting Revolution is without knowledge or information sufficient to form a

  belief as to the allegations of paragraph ten and therefore denies same.


                                                  2
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 3 of 17 PageID #: 295

         11. Yachting Revolution is without knowledge or information sufficient to form a

  belief as to the allegations of paragraph eleven and therefore denies same.

         12. Yachting Revolution is without knowledge or information sufficient to form a

  belief as to the allegations of paragraph twelve and therefore denies same.

         13. Yachting Revolution admits the allegations of paragraph thirteen of NEB's

  complaint.

         14. Yachting Revolution admits that the Vessel is currently located within the District

  of Rhode Island but denies the remaining allegations of paragraph fourteen of NEB's

  complaint.

         15. Yachting Revolution admits that some of the Vessel's appurtenances are currently

  located within the District of Rhode Island at Portsmouth but is without knowledge or

  information sufficient to form a belief as to the remaining allegations of paragraph fifteen of

  NEB's complaint and therefore denies same.

         16. Yachting Revolution admits the allegations of paragraph sixteen of NEB's

  complaint.

         17. Paragraph seventeen calls for a conclusion of law with respect to which no answer

  is required of Yachting Revolution. To the extent a response is required, Yachting Revolution

  denies the allegations of paragraph 17.

         18. Paragraph eighteen calls for a conclusion of law with respect to which no answer is

  required of Yachting Revolution. To the extent a response is required, Yachting Revolution

  denies the allegations of paragraph 18.

         19. Paragraph nineteen calls for a conclusion of law with respect to which no answer is

  required of Yachting Revolution. To the extent a response is required, Yachting Revolution

  denies the allegations of paragraph 19.


                                                  3
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 4 of 17 PageID #: 296

         20. Yachting Revolution denies the allegations of paragraph twenty of NEB's

  complaint.

         21. Paragraph 21 is an assertion of jurisdiction calling for a conclusion of law with

  respect to which no answer is required of Yachting Revolution. To the extent a response is

  required, Yachting Revolution denies the allegations of paragraph 21

                            FACTS COMMON TO ALL ALLEGATIONS

         22. Yachting Revolution admits the allegations of paragraph twenty-two of NEB's

  complaint.

         23. Paragraph twenty-three calls for a conclusion of law with respect to which no

  answer is required of Yachting Revolution. To the extent a response is required, Yachting

  Revolution denies the allegations of paragraph 23.

         24. Yachting Revolution denies the allegations of paragraph twenty-four of NEB's

  complaint.

         25. Yachting Revolution denies the allegations of paragraph twenty-five of NEB's

  complaint.

         26. Yachting Revolution admits the allegations of paragraph twenty-six of NEB's

  complaint.

         27. Yachting Revolution denies the allegations of paragraph twenty-seven of NEB's

  complaint.

         28. Yachting Revolution denies the allegations of paragraph twenty-eight of NEB's

  complaint.

         29. Yachting Revolution denies the allegations of paragraph twenty-nine of NEB's

  complaint.

         30. Yachting Revolution denies the allegations of paragraph thirty of NEB's


                                                 4
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 5 of 17 PageID #: 297

  complaint.

         31. Yachting Revolution denies the allegations of paragraph thirty-one of NEB's

  complaint.

         32. Yachting Revolution denies the allegations of paragraph thirty-two of NEB's

  complaint.

         33. Yachting Revolution denies the allegations of paragraph thirty-three of NEB's

  complaint.

         34. Yachting Revolution denies the allegations of paragraph thirty-four of NEB's

  complaint.

                                             COUNT ONE

         35. Yachting Revolution reasserts and reiterates each of its responses to paragraphs

  one through thirty-four, inclusive, of NEB's complaint and incorporates the same by

  reference herein.

         36. Yachting Revolution denies the allegations of paragraph thirty-six of NEB's

  complaint.

         37. Yachting Revolution denies the allegations of paragraph thirty-seven of NEB's

  complaint.

         38. Yachting Revolution denies the allegations of paragraph thirty-eight of NEB's

  complaint.

         39. Yachting Revolution denies the allegations of paragraph thirty-nine of NEB's

  complaint.

               WHEREFORE, Yachting Revolution asks this Honorable Court to enter judgment

  in its favor on Count One and for an award of costs and reasonable attorney's fees.




                                                 5
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 6 of 17 PageID #: 298

                                            COUNT TWO

         40. Yachting Revolution reasserts and reiterates each of its responses to paragraphs

  one through thirty-nine, inclusive, of NEB's complaint and incorporates the same by

  reference herein.

         41. Yachting Revolution denies the allegations of paragraph forty-one of NEB's

  complaint.

         42. Yachting Revolution denies the allegations of paragraph forty-two of NEB's

  complaint.

         43. Yachting Revolution denies the allegations of paragraph forty-three of NEB's

  complaint.

         44. Yachting Revolution denies the allegations of paragraph forty-four of NEB's

  complaint.

         45. Yachting Revolution denies the allegations of paragraph forty-five of NEB's

  complaint.

         46. Yachting Revolution denies the allegations of paragraph forty-six of NEB's

  complaint.

         47. Yachting Revolution denies the allegations of paragraph forty-seven of NEB's

  complaint.

         48. Yachting Revolution denies the allegations of paragraph forty-eight of NEB's

  complaint.

         49. Yachting Revolution denies the allegations of paragraph forty-nine of NEB's

  complaint.

               WHEREFORE, Yachting Revolution asks this Honorable Court to enter judgment

  in its favor on Count Two and for an award of costs and reasonable attorney's fees.


                                                 6
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 7 of 17 PageID #: 299

                                               COUNT THREE

            50. Yachting Revolution reasserts and reiterates each of its responses to paragraphs

  one through forty-nine, inclusive, of NEB's complaint and incorporates the same by reference

  herein.

            51. Yachting Revolution denies the allegations of paragraph fifty-one of NEB's

  complaint.

            52. Yachting Revolution denies the allegations of paragraph fifty-two of NEB's

  complaint.

            53. Yachting Revolution denies the allegations of paragraph fifty-three of NEB's

  complaint.

            54. Yachting Revolution denies the allegations of paragraph fifty-four of NEB's

  complaint.

            55. Yachting Revolution denies the allegations of paragraph fifty-five of NEB's

  complaint.

               WHEREFORE, Yachting Revolution asks this Honorable Court to enter judgment

  in its favor on Count Three and for an award of costs and reasonable attorney's fees.

                                    AFFIRMATIVE DEFENSES

            Further answering the Complaint and for separate, partial or complete defenses thereto,

  Yachting Revolution asserts the following Affirmative Defenses as to each and every

  paragraph of NEB's complaint:

                                   FIRST AFFIRMATIVE DEFENSE

            The Complaint fails to state cause of action and/or fails to state a claim upon

  which relief may be granted.



                                                     7
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 8 of 17 PageID #: 300

                                SECOND AFFIRMATIVE DEFENSE

         NEB has failed to comply with the provisions of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions.

                                 THIRD AFFIRMATIVE DEFENSE

         Yachting Revolution’s claims against the Vessel are superior in rank to any of the

  claims of other parties thereto.

                                     FOURTH AFFIRMATIVE DEFENSE

         NEB's claims must fail for want of consideration.

                                     FIFTH AFFIRMATIVE DEFENSE

         NEB's claims must fail under the doctrine of unclean hands.

                                     SIXTH AFFIRMATIVE DEFENSE

         NEB's has waived its right to assert the claims set out in its Complaint and is estopped from

  bringing them.

                                     SEVENTH AFFIRMATIVE DEFENSE

          At all times material hereto, Yachting Revolution acted in good faith and hold a

  preferred claim of right, title, and/or interest in and to the Vessel as against any other party.

                                     EIGHTH AFFIRMATIVE DEFENSE

         NEB's claims must fail under the doctrine of accord and satisfaction.

                                     NINTH AFFIRMATIVE DEFENSE

         NEB has failed to comply with the requirements of Rule 9 of the Federal Rules of Civil

  Procedure as they do not plead with particularity the circumstances constituting fraud as asserted

  in paragraph 20 of the verified complaint and the same should, therefore, be dismissed as to

  defendant Marc Tractenberg.



                                                    8
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 9 of 17 PageID #: 301

         WHEREFORE Plaintiffs/Intervenor Defendants Yachting Revolution, Ltd. and

  Marc Trachtenberg respectfully request that this Answer and their Affirmative Defenses to

  the Verified Complaint be deemed good and sufficient, and that there be judgment entered

  in their favor as to all counts of both the primary complaint and the intervening complaint,

  that they have valid and superior ranking interests as to the in rem Defendant Vessel in such

  amounts as will be shown at trial of this matter, plus interest and attorneys’ fees and costs,

  and granting such other, further and/or additional relief as is deemed just and equitable.

                                          COUNTERCLAIM

         NOW COME Yachting Revolution, Ltd. and Marc Trachtenberg (collectively

  “Yachting Revolution”), by and through their counsel, and as and for their Counterclaim

  against NEB state as follows:

                                            JURISDICTION

         1. The jurisdiction of this Court is based upon 28 U.S.C. §1333, as amended and

  this is a case of admiralty and maritime jurisdiction as hereinafter more formerly appears,

  and is within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.

                                                PARTIES

         2. Defendant/Counterclaim Plaintiff Yachting Revolution, Ltd. is a corporation

  organized pursuant to the laws of the State of Rhode Island and Providence Plantations and

  at all times material hereto was, and now is, the legal, equitable and titular owner of the

  yacht AURORA, Official No. 1064210 (hereinafter, “the Vessel”).

         3. Defendant/Counterclaim Plaintiff Marc Tractenberg is a citizen of the State of

  New York and at all times material hereto, a beneficial owner of the Vessel. Defendants in

  counterclaim are hereafter collectively referred to as “Yachting Revolution.”)

         4. Upon information and belief, Counterclaim Defendant New England Boatworks,

  Inc. is a business entity organized and existing under the laws of the State of Rhode Island
                                                   9
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 10 of 17 PageID #: 302

   with its principal place of business located at One Lagoon Road, Portsmouth, RI 02871

   and Counterclaim Defendant SHM NEB, LLC d/b/a Safe Harbor New England

   Boatworks is a business entity organized and existing under the laws of the State of

   Delaware and with its principal place of business located in Dallas County, Texas.

   Hereafter, they are collectively referred to as “NEB”).

              5. In or about November, 2012, NEB entered into a contract with

   Yachting Revolution pursuant to which NEB was to perform certain repairs, renovations,

   refurbishments and other work on and to the Vessel.

               6. In the course of work undertaken by NEB they moved the vessel into their shed

   (prior to work starting) and, in doing so, damaged the vessel. When they repaired the damage

   they had done they charged defendants.

               7. NEB has charged Defendants for storage during the period they were carrying out

   the repairs which Defendants did not agree to pay as part of the contract.

               8. NEB undertook the repairs and attempted to carry them out in an inefficient

   manner which caused higher costs that NEB has improperly attempted to pass along to the

   Defendants.

               9. NEB represented that they had the expertise to complete the work they agreed to

   perform on the vessel and the ability otherwise to do it in a workmanlike and high quality

   manner but, in fact, did not have such expertise and did not carry out the work as represented

   and promised.

               10. NEB represented and/or promised that they would provide proper and efficient

   project management with respect to the work to be undertaken on the vessel but failed to do so

   and/or failed to do so in an efficient and workmanlike fashion.

               11. NEB's work on the vessel was deficient, defective, unworkmanlike, inferior, not


                                                       10
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 11 of 17 PageID #: 303
   done to industry standards, done inefficiently, and otherwise contrary to the terms of the

    agreement between the parties as will be shown at trial.

                 12. Yachting Revolution sought an accounting from NEB with respect to the work

    for which they are being invoiced but NEB has failed and refused to provide the accounting

    sought in a way that would allow Yachting Revolution to determine accurately what they are

    being billed for.

                                                   COUNT I
                                              (Breach of Contract)

                 13.   Defendants/Counterclaim Plaintiffs repeat and re-state the allegations set

    forth in Paragraphs 1 through 12, inclusive, above, of their Counterclaim with the same

    force and effect as if more fully set forth herein.

                 14.      NEB breached said contract by failing to complete the work on the

    Vessel in a timely, proper and workmanlike manner and for the reasons set forth above.

                 15.     As a direct and proximate result of NEB’ breach as aforesaid, Yachting

    Revolution has incurred damages, including but not limited to, the costs associated with

    redoing and/or finishing work not done or improperly done by NEB and expenses related

    to storage and relocation of the Vessel, work by third party providers that were paid due to

    NEB negligence and costs due to their lack of project management and inefficient

    operation.

           WHEREFORE, Yachting Revolution demands judgment against NEB

   in an amount according to proof, together with its costs and attorney’s fees incurred herein.

                                                   COUNT II
                        (Breach of Implied Warranty of Workmanlike Performance Under the
                                    General Maritime Law of the United States)

                 16.     Defendants/Counterclaim Plaintiffs repeat and re-state the allegations

    set forth in Paragraphs 1 through 15, inclusive, above, of their Counterclaim with the

    same force and
                                                     11
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 12 of 17 PageID #: 304

   effect as if more fully set forth herein.

           17. NEB agreed to perform its work on the Vessel in a diligent and workmanlike

   manner.

           18.        NEB failed to perform said work in a diligent and workmanlike

   manner by, inter alia, failing to complete the work in a timely fashion, doing work that

   was deficient, overcharging for work done and undone, and charging storage not earned

   or which was ancillary to, and not separate from, the work undertaken and otherwise as

   set forth about and will be shown at trial.

             19.      NEB’ actions as aforesaid constitute a breach of the implied

   warranty of workmanlike performance under the General Maritime Law of the

   United States.

           20. As a direct and proximate result of NEB’ breach of warranty as aforesaid,

   Yachting Revolution has incurred damages, including but not limited to, the costs

   associated with redoing and/or finishing work not done or improperly done by NEB and

   expenses related to storage and relocation of the Vessel.

           WHEREFORE, Yachting Revolution demands judgment against NEB

   in an amount according to proof, together with its costs and attorney’s fees incurred herein.

                                             COUNT III
                      (Breach of Implied Warranty of Fitness for Particular Purpose)

           21. Defendants/Counterclaim Plaintiffs repeat and re-state the allegations set forth

  in Paragraphs 1 through 20, inclusive, above, of their Counterclaim with the same force

  and effect as if more fully set forth herein.

             22. Prior to contracting with Yachting Revolution for the work to be done on

   and to the Vessel, Yachting Revolution advised NEB of, and specified, the specialized

   nature of the work required to repair the vessel and put it in a condition acceptable to
                                                  12
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 13 of 17 PageID #: 305
   defendants. At that time, NEB was aware that Yachting Revolution was seeking such

   work and was relying on NEB’ expertise, skill and judgment in selecting specified

   materials appropriate unspecified material and employing qualified labor for Yachting

   Revolution’s intended purposes and needs.

             23.         Yachting Revolution relied upon NEB’s expertise, skill and judgment

    in doing the work specified by and for the Vessel.

             24. In fact, the materials and labor provided by NEB and the manner in which it

   proceeded with the work were not fit for the particular purpose for which they were

   required and intended.

             25. NEB’ actions as aforesaid constitute a breach of the implied warranty of fitness

                   for a particular purpose.

             26. As a direct and proximate result of NEB’ breach of warranty as aforesaid,

   Yachting Revolution has incurred, and will continue to incur, damages, including without

   limitation, the cost to redo or finish the work and a diminution in the value of the vessel.

             WHEREFORE, Yachting Revolution demands judgment against NEB in an amount

   according to proof, together with its costs and attorney’s fees incurred herein.

                                                  COUNT IV
                                               (Misrepresentation)

             27.         Defendants/Counterclaim Plaintiffs repeat and re-state the allegations set

   forth in Paragraphs 1 through 26, inclusive, above, of their Counterclaim with the same

   force and effect as if more fully set forth herein.

             28. NEB intentionally and/or negligently made material misrepresentations to

   Yachting Revolution regarding the work which it proposed to do and did install on the

   Vessel.

             29. At the time NEB made said misrepresentations, it knew them to be false, or

   made said misrepresentations without knowledge as their truth or falsity, and/or made
                                                     13
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 14 of 17 PageID #: 306
   said misrepresentations under circumstances in which it ought to have known of their

   falsity.

              30. NEB intended that said misrepresentations would induce Yachting Revolution to

   act thereon.

              31. Yachting Revolution reasonably relied upon NEB’ misrepresentations and was

   fraudulently induced thereby to undertake the work recommended by NEB on the Vessel.

   Yachting Revolution would not have purchased and installed certain materials or entered

   into the contract but for NEB’ misrepresentations.

              32.       As a direct and proximate result of NEB’s misrepresentations as

   aforesaid, Yachting Revolutions has incurred, and will continue to incur, damages,

   including without limitation, the cost to finish and/or redo the work and a diminution in

   the value of the vessel.

              WHEREFORE, Yachting Revolution demands judgment against NEB in an amount

   according to proof, together with its costs and attorney’s fees incurred herein.

                                                COUNT V
                                  (Negligence Under General Maritime Law)

              33.       Defendants/Counterclaim Plaintiffs repeat and re-state the allegations set

   forth in Paragraphs 1 through 32, inclusive, above, of their Counterclaim with the same

   force and effect as if more fully set forth herein.

              34. NEB owed Yachting Revolution a duty to act with reasonable care in carrying

   out work for it on the Vessel.

              35. Yachting Revolution breached the duty of care it owed Yachting Revolution

   through acts or omissions including improper work, deficient work, untimely work and

   otherwise as will be shown at trial.

              WHEREFORE, Yachting Revolution demands judgment against NEB in an amount

   according to proof, together with its costs and attorney’s fees incurred herein.
                                                    14
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 15 of 17 PageID #: 307

                                               COUNT VI
                                            (Maritime Bailment)

          36. Defendants/Counterclaim Plaintiffs repeat and re-state the allegations set forth

   in Paragraphs 1 through 35, inclusive, above, of their Counterclaim with the same force

   and effect as if more fully set forth herein.

          37. The Vessel was delivered into the possession and control of NEB in a sound and

   good condition save for the issues that NEB had agreed to repair, refurbish or otherwise

   improve.

          38. NEB accepted possession and control of the Vessel from plaintiff in a sound and

   good condition save for the issues that NEB had agreed to repair, refurbish or otherwise

   improve. Said possession and control was exclusive as to NEB which was a maritime

   bailee-in-possession of the Vessel.

          39. During the time Yachting Revolution was in the exclusive possession and

   control of the Vessel she sustained significant and material damages.

          40. Despite demand by Yachting Revolution, NEB has failed and continues to fail to

   redeliver the Vessel to it in the same like condition as when accepted by it and incapable of

   doing so.

          41. As a result of NEB's failure to return the Vessel to Yachting Revolution in the

   same like condition as when delivered to defendant, and its inability to do so, NEB is liable

   to Yachting Revolution in the amount of its damages.

          WHEREFORE, Yachting Revolution demands judgment against NEB in an amount

   according to proof, together with its costs and attorney’s fees incurred herein.

                                               COUNT VII
                                             (Wrongful Arrest)

          42. Defendants/Counterclaim Plaintiffs repeat and re-state the allegations set forth


                                                   15
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 16 of 17 PageID #: 308

   in Paragraphs 1 through 41, inclusive, above, of their Counterclaim with the same force and

   effect as if more fully set forth herein.

           43. NEB’s assertion of a maritime lien and arrest of the vessel on grounds that it

   was necessary to do so to protect its interests was not bona fide.

           44. Given the facts aforesaid, NEB’s actions in arresting the vessel were without

   probable cause and done with bad faith and malice, and/or gross negligence, rendering the

   arrest wrongful.

           45. As a result of NEB’s wrongful detention and seizure of the Vessel, Yachting

   Revolution is entitled to provable damages, vacation of the in rem warrant, release of the

   vessel from custodia legis and an award of attorney’s fees.

           WHEREFORE, YACHTING REVOLUTION demands judgment against NEB in

   an amount according to proof, together with its costs and attorney’s fees incurred herein.

           Dated: September 24, 2020

                                               By their attorneys,

                                               WELTE & WELTE, P.A.

                                               /s/ William H. Welte
                                               William H. Welte, Esq.
                                               (Pro Hac Vice)
                                               13 Wood Street
                                               Camden, ME 04843
                                               Tel: 207-236-7786
                                               Email: wwelte@weltelaw.com

                                               MANNING GROSS & MASSENBURG, LLP

                                               /s/ Matthew T. Giardina
                                               Matthew T. Giardina, Esq.
                                               One Citizens Plaza, Suite 620
                                               Providence, RI 02903
                                               Tel: 401-443-2100
                                               Email: mgiardina@mgmlaw.com
                                               Bar No.: 8981


                                                   16
Case 1:20-cv-00189-MSM-PAS Document 47 Filed 09/24/20 Page 17 of 17 PageID #: 309




                                  CERTIFICATE OF SERVICE

          Pursuant to LR Gen 309, I hereby certify that the above document filed through the ECF
  system will be sent electronically to the registered participants as identified on the Notice of
  Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
  participants on September 24, 2020.

                                                   “/s/ William H. Welte




                                                 17
